Title: From Benjamin Franklin to James Logan, 30 January 1748
From: Franklin, Benjamin
To: Logan, James


Sir,
Philadelphia, 30 January, 1748
I send you herewith the book, and enclosed is the policy. Here is no news but what is bad, namely, the taking of Mesnard, an account of which we have by way of Lisbon. He was carried into St. Malo. And just now we have advice from New York, that an express was arrived there from New England to inform the government that two prisoners, who had escaped from different parts of Canada and arrived in New England, agreed in declaring, that three thousand men were getting ready to march against Albany, which they intended to besiege and take; and that they were to be joined by a great body of Indians. They write from New York, that the advice is credited there. I wish it may not prove too true, the wretched divisions and misunderstandings among the principal men in that government giving the enemy too much encouragement and advantage.
I hope you and your good family continue well, being with sincere respect and affection, &c.
B. Franklin
